Case 1:20-mc-00131-VSB Document 5-6 Filed 03/04/20 Page 1 of 4




                         EXHIBIT F
                          Case 1:20-mc-00131-VSB Document 5-6 Filed 03/04/20 Page 2 of 4
Contact Us | The Clearing House                                                                                          7/11/19, 1'04 PM



                                                            Skip to Main Content




    Home       About Us     RTP       Connected Banking   Advocacy    Payment Systems    TCHPA    ECCHO   UID Lookup
                                                                                                                       !"           #


    Contact Us
    Contact Us is experiencing technical issues, please call The Clearing House
    Customer Service number at 1.800.875.2242 for support. We apologize for any
    inconvenience this may have caused you.



                 Contact Information
                                                                                                           Customer
       Name
                                                             MEMBER INFORMATION ONLY:                      Service
         Enter First and Last name
                                                             Financial Institution                         1.800.875.2242
       Email
                                                               Enter Financial Institution Name
         Enter Email Address                                                                               Option 1: User
                                                             RT/ABA                                        token access for file
       Telephone                                                                                           transfer support
                                                               Enter RT/ABA
         Enter Telephone Number                                                                            Option 2:
                                                                                                           Extension request,
       Topic:                                                                                              rules or settlement
           Account Authentication                            Media Inquiries                               support
           Account Management Access                         Payments Rules
                                                                                                           Option 3: Training
           Advocacy Inquiries                                Product Interest and Documentation
                                                                                                           and publications
           Annual Conference Inquiries                       Subpoenas
                                                                                                           Option 4: RTP
           Bank Name Change Notification                     TCH Payments Authority Support
                                                                                                           Support
           Core Product or Settlement                        UID Lookup Issues
           Core Products Documentation                       Vendor Compliance Requests                    Option 5: Secure
           Employment Verification                           Website Technical Issues                      Token Exchange
           Event Registration Issues                         Other, please describe below                  support
           MDC Code                                                                                        Option 6: Company
                                                                                                           Directory
                                                                                                           Option 8: All other
                                                                                                           calls




https://www.theclearinghouse.org/about/contact                                                                                Page 1 of 3
                          Case 1:20-mc-00131-VSB Document 5-6 Filed 03/04/20 Page 3 of 4
Contact Us | The Clearing House                                                                  7/11/19, 1'04 PM



       Comments/Inquiries:
         Enter your comments or inquiries.


                                                                                    Headquarters

                                                                                    1.212.613.0100

                                                                                    Option 1: Direct
                                                                                    extension

                                                                                    Option 2: Customer
                                                                                    directory
                                                                   SEND
                                                                                    Option 3:
                                                                                    Operations and
                                                                                    customer service

                                                                                    Option 4:
                                                                                    Additional
                                                                                    Assistance

                                                                                    New York, NY
                                                                                    1114 Avenue of the
                                                                                    Americas
                                                                                    17th Floor
                                                                                    New York, NY
                                                                                    10036




                                                                                           RTP
                                                                                    Information

                                                                                    1.212.612.9250

                                                                                    RTPInfo@theclearinghouse.o

                                                                                    RTP information for
                                                                                    community banks
                                                                                    and credit unions




https://www.theclearinghouse.org/about/contact                                                         Page 2 of 3
                          Case 1:20-mc-00131-VSB Document 5-6 Filed 03/04/20 Page 4 of 4
Contact Us | The Clearing House                                                                                                   7/11/19, 1'04 PM




    UID Lookup
    CHIPS UID stands for Clearing House Interbank Payments System Universal Identifier, an electronic clearinghouse database
    system, which facilitates the transfer of funds from both individual consumers and institutions. It is the bank end of the
    automated clearing house (ACH) network, which is run by the National Automated Clearing House Association, and it
    provides the platform that allows exchanges to take place quickly and accurately. See UID Lookup for additional information.



    Issuing Subpoenas
    See detailed instructions for issuing subpoenas as well as information on the TCH response to subpoenas and important
    contact information.



    Fraud Warning
    Given The Clearing House’s role as a payment system operator, criminals use our name and publicly available information,
    such as our logo and the names and signatures of our executives, to create fraudulent documents and communications in the
    hopes of tricking individuals and businesses into sending money or providing account or other confidential information.

    Please be advised that The Clearing House does not:


            provide services, including funds transfers, to the general public

            hold accounts or funds for others, or

            issue certificates, monetary instruments, or other documents of value.

    If you have received documents or communications that claim to entitle you to funds held, processed, or issued by The
    Clearing House, these documents or communications are fraudulent.

    If you have shared any financial account, personal, or other confidential information with others as a result of communications
    or documentation claiming to be from The Clearing House, you should contact your bank or financial services company
    immediately and do everything possible to ensure that your accounts and funds are secure and cannot be inappropriately
    accessed by third parties. If you have paid any money to the individuals with whom you have been in contact, you should
    contact your local law enforcement authority immediately.



                                           News          Publications     Events      Calendar      Careers     Contact Us

                                        Privacy Policy      Terms & Conditions     © The Clearing House Payments Company L.L.C.




https://www.theclearinghouse.org/about/contact                                                                                        Page 3 of 3
